OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation. On February 4, 1975, appellant pled guilty to the offense of forgery. Punishment was assessed at eight years, probated. One of the conditions of the probation was that he report to his probation officer as directed.
Subsequent to the filing of this appeal in this Court, appellant appeared before the Honorable Larry Gist and asked that he be allowed to waive his appeal. By supplemental transcript, a copy of his written waiver of appeal and his appearance in open court is now contained in this record.
In accordance with the request of appellant, the appeal should be dismissed.
It is so ordered.